PREFERRED STOCK CANCELLATION AGREEMENT




This Preferred Stock Cancellation Agreement (the “Agreement”) is made by and
between The Quercus Trust (the “Trust”) and Entech Solar, Inc. (the “Company”),
a Delaware corporation, as of November 29, 2010 (the “Effective Date”).


RECITALS


Whereas, the Trust is a holder of 100 shares of Series I Preferred Stock of the
Company, which gives the holder the right to appoint two directors to the Board
of Directors of the Company;


Whereas, the Trust has requested that the Company and the Trust agree to cancel
the Series I Preferred Stock;


Whereas, the Company has determined that it is in the best interests of the
Company and its stockholders to enter into this Agreement.


AGREEMENT


Now, therefore, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency is hereby acknowledged, the parties
hereto agree as follows:


1.  
Cancellation.  The Trust has concurrently with the execution hereof delivered to
Company the original certificate for the Series I Preferred Stock, which is
hereby cancelled.



2.  
Miscellaneous.



a.           Successors, Assigns and Transferees.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, heirs, legatees, successors and assigns.


b.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.


c.           Counterparts.  This Agreement may be executed in one or more
counterparts, by the original parties hereto and any successor in interest, each
of which shall be deemed to be an original and all of which together shall be
deemed to constitute one and the same agreement.


d.           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby.


[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Preferred Stock Cancellation
Agreement as of the date first above written.






Entech Solar, Inc.




By:           /s/ Shelley Hollingsworth__
Name:      Shelley Hollingsworth
Title:        Chief Financial Officer and Treasurer






The Quercus Trust
 


/s/ David Gelbaum                                           
David Gelbaum, Trustee

